DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/07/2022 has been entered. Claims 1, 3-6, and 12-17 have been amended. Claims 1-20 remain pending in the application. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response and the Examiner has found the applicant’s arguments for all of the claims persuasive. The rejections for claims 1-20 have been withdrawn. Applicant’s amendments to the claims have overcome each and every objection and rejection set forth in the Non-Final Office Action mailed on 12/06/2021. Examiner noticed a typographical error in claim 6 and subsequently contacted the applicant’s representative on 05/11/2022 for authorization to fix the error via an Examiner’s Amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative on 05/11/2022.
The application has been amended as follows: 
Claim 6. (Currently Amended) The configurable interior fixture according to claim 5, the cushion assembly further comprising a cushion having a substrate supported on the base frame, a foam pad supported on the substrate and an outer wrap extending around the foam pad and secured to the substrate. 
Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination a configurable interior fixture for a vehicle comprising: a base assembly including a post having a platform disposed on a first end thereof, a table assembly having a center leaf section supported on the platform and extending in a generally horizontal orientation; and an ottoman cushion having a cavity formed therein for receiving the table assembly; wherein the interior fixture is configured as an ottoman when the table assembly is in the stowed position and received in the cavity of the ottoman cushion to detachably secure the ottoman cushion to the base assembly; and wherein the interior fixture is configured as a table when the ottoman cushion is detached from the table assembly and the table assembly is in the use position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644